The endorsement made at the same time with the bond is to be taken as a part of the condition (Vide 2 Term, 641; Salk., 498; 6 Mod., 37), and the bond is not assignable. A bond for any specific article is not assignable. Such a bond in the hands of the assignee cannot be sued upon by him. Suppose at the day appointed for payment the defendant had tendered the tobacco, would it not have been a good tender? It certainly would, and would have discharged the debt. Until the day of payment, then, the defendant may consider it as a bond for tobacco only. These bonds do not answer the purpose of commerce as money, inasmuch as their value at the day of payment, is not easily ascertained, but is liable to be disputed between the parties and to produce delay. They were not rendered negotiable by the act of 1786, as money bonds were. It is true, if no tender be made at the day, the obligee may consider it as a bond for money only; but then if the bond is not originally negotiable, it cannot afterwards become so, for at the time of its creation the obligor did not mean to subject himself to the action of an assignee.
Judgment for the defendants.
See Jamieson v. Farr, ante, 182.
Cited: Peace v. Nailing, 16 N.C. 295. *Page 312